Citation Nr: 0317718	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 until 
October 1949.  

The record reflects that by rating actions dated in November 
1983 and January 1984, the Department of Veterans Affairs 
(VA), Regional Office (RO) in New York, New York denied 
entitlement to service connection for a back disorder.  The 
appellant was notified of this decision in February 1984 and 
subsequently perfected his appeal.  He affirmatively withdrew 
the claim of service connection for a back disorder upon 
personal hearing on appeal in May 1984.  This determination 
is now final.  See 38 C.F.R. § 20.1103 (2002).  

The appellant submitted documentation to reopen the claim in 
September 1995 and December 1995, which the RO denied by 
letters dated in November 1995 and January 1996.  He most 
recently attempted to reopen the claim for service connection 
for a back disorder in January 2000.  

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2000 RO rating decision of the St. 
Petersburg, Florida RO that declined to reopen the claim of 
service connection for a back disorder.  


REMAND

The veteran asserts that he injured his back on active duty 
and received extensive treatment therefor, including 
hospitalization at the Chelsea Naval Hospital in Boston, 
Massachusetts in 1944.  In correspondence dated in March 
1983, he noted that he had also received treatment at the 
Portsmouth, New Hampshire naval medical facility for back 
pain.  He testified upon personal hearing on appeal in May 
1984 that he was treated at the Merchant Marine Hospital at 
Staten Island, New York.  The Board notes that the service 
medical records contain no reference to back injury in 
service.  It is thus found that in order to more thoroughly 
assist the veteran, the above-named medical facilities should 
be contacted directly and requested to search for any and all 
medical records pertaining to the veteran which they may have 
in their possession.  The Board is also of the opinion that 
the National Personnel Records Center should be requested to 
ascertain whether there are other existing clinical records 
which may have been associated with the veteran's file during 
the many years since service.  The appellant should also be 
requested to identify any other providers from whom he 
received treatment for his back after service.  

The Board observes from the record that the veteran lived 
between Puerto Rico and the continental United States after 
service, and that he was treated at the VA Hospital in San 
Juan, Puerto Rico for orthopedic complaints following an 
automobile accident in 1959.  More recently, he stated upon 
personal hearing on appeal in November 2001 that he was 
receiving treatment at the Miami, Florida VA Medical Center 
for continuing back problems.  It is shown that the most 
recent clinic note is dated in November 2001.  The Board is 
of the opinion that any and all outpatient and inpatient 
records dating back to 1949 should be requested from the San 
Juan, Puerto Rico VA medical facility, and that more recent 
records from the Miami, Florida VA should also be secured.  

Additionally, the record reflects that the veteran was 
awarded Social Security benefits in May 1990.  However, it is 
not shown that documentation pertinent to the basis of the 
Social Security grant has been requested or received to date.  

The Board also finds in this instance that a current 
examination with a medical opinion is clinically indicated if 
documentation becomes available which shows that the veteran 
was indeed treated for back injury in service.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination when 
indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

In a letter dated in January 2001, and in the supplemental 
statement of the case dated in November 2001, the RO informed 
the veteran of his rights under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  During 
the course of this appeal, the regulation authorizing the 
Board to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for his back since discharge from 
service in 1949.  Complete clinical 
records should be obtained from each 
health care provider the appellant 
identifies, if not already of record.

2.  The RO should make another attempt to 
secure any additional service medical 
records through official channels from 
the National Personnel Records Center, 
and/or through any other appropriate 
records repository.  Specifically, 
attempts should be made to obtain any and 
all medical records pertaining to the 
veteran dating back to 1944 including 
records from the Chelsea Naval Hospital 
in Boston, Massachusetts, the Naval 
Hospital facility at Portsmouth, New 
Hampshire, and the Merchant Marine 
Hospital at Staten Island, New York. If 
the efforts to obtain these records are 
unsuccessful, notation of this fact 
should be indicated in the record.

3.  All of the veteran's medical 
records from the VA Medical Centers in 
San Juan, Puerto Rico, dating from 
1949, and from Miami, Florida, dating 
from November 2001 to the present 
should be requested and associated with 
the claims folder.  

4.  The RO should contact the Social 
Security Administration and request all 
documentation pertaining to the 
appellant's claim for benefits.

5.  Following receipt of any additional 
pertinent evidence and/or responses to 
the above requests for information, the 
RO should schedule the veteran for a 
special orthopedic examination, if 
deemed clinically indicated. 
The entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to 
include x-rays) should be accomplished, 
and all clinical findings should be 
reported in detail and clinically 
correlated to a specific diagnosis.  
After examining the veteran, the 
physician should clearly state whether 
it is at least as likely as not that 
any current disability of the back is 
the result of injury in service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed in a printed typewritten 
report.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology o ran adequate responses to 
the specific opinion requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2002). 

7.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

9.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue whether new and 
material evidence has been received to 
reopen the claim of service connection 
for a back disorder.   If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims should 
be returned to the Board for further 
appellate consideration.  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

